
	

113 HR 5411 IH: Trafficking Awareness Training for Health Care Act of 2014
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5411
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mrs. Ellmers introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for the development and dissemination of evidence-based best practices for health care
			 professionals to recognize victims of a severe form of trafficking and
			 respond to such individuals appropriately, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Trafficking Awareness Training for Health Care Act of 2014.
		2.Development of best practices
			(a)Grant for development of best practicesNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services, acting through the Administrator of the Agency for Healthcare
			 Research and Quality, shall award, on a competitive basis, a grant to an
			 eligible school under which such school will—
				(1)not later than 6 months after receipt of the award, develop best practices for health care
			 professionals—
					(A)to recognize victims of a severe form of trafficking; and
					(B)to respond appropriately to such individuals;
					(2)in developing best practices under paragraph (1), survey, analyze, and evaluate existing best
			 practices that foster the practice of interprofessional collaboration,
			 including those used by industries other than the health care industry, to
			 determine the extent to which such existing best practices may be adapted
			 for use as part of the best practices under paragraph (1);
				(3)develop curricula, training modules, or materials to train health care professionals on the best
			 practices developed under paragraph (1);
				(4)not later than 12 months after the receipt of the award, make a subgrant to one entity in each of
			 the 10 administrative regions of the Department of Health and Human
			 Services—
					(A)to design, implement, and evaluate a pilot program using the best practices developed under
			 paragraph (1) and the curricula, training modules, or materials developed
			 under paragraph (3);
					(B)to conduct the pilot program at one or more eligible sites within the respective region, which may
			 include an eligible site that is a school-based health center; and
					(C)to complete the implementation and evaluation of such pilot program with a period of 6 months;
					(5)not later than 24 months after the receipt of the award, analyze the results of the pilot programs
			 conducted through subgrants under paragraph (4), including analyzing—
					(A)changes in the acquired skills, knowledge, and attitude of health care professionals resulting from
			 the implementation of the programs;
					(B)the number of victims of a severe form of trafficking who are recognized under the programs;
					(C)of those recognized, the number who received information or referrals for services offered through
			 the programs; and
					(D)of those who received such information or referrals—
						(i)the number who participated in followup services; and
						(ii)the type of followup services received;
						(6)determine, using the results of the analysis under paragraph (5), the extent to which the best
			 practices developed under paragraph (1) are evidence-based; and
				(7)submit a comprehensive assessment of the pilot programs conducted through subgrants under paragraph
			 (4) to the Secretary of Health and Human Services, including an
			 identification of—
					(A)the best practices that are determined pursuant to paragraph (6) to be evidence-based; and
					(B)the best practices that are determined pursuant to such paragraph to require further review in
			 order to determine whether they are evidence-based.
					(b)ContentsThe best practices developed through the grant awarded under subsection (a)—
				(1)shall address—
					(A)indicators to recognize victims of a severe form of trafficking;
					(B)application of Federal and State law with respect to victims of a severe form of trafficking;
					(C)patient safety and security, including the requirements of HIPAA privacy and security law as
			 applied to victims of a severe form of trafficking;
					(D)the management of medical records of patients who are victims of a severe form of trafficking;
					(E)public and private social services available for rescue, food, clothing, and shelter referrals;
					(F)the hotlines for reporting human trafficking maintained by the National Human Trafficking Resource
			 Center and the Department of Homeland Security; and
					(G)assessment tools for the identification of victims of a severe form of trafficking; and
					(2)shall not address patient medical treatment.
				(c)DisseminationNot later than 24 months after the award of a grant to a school under subsection (a), the Secretary
			 of Health and Human Services, acting through the Administrator of the
			 Agency for Healthcare Research and Quality, shall—
				(1)post on the public website of the Department of Health and Human Services the best practices that
			 are identified by the school under subparagraphs (A) and (B) of subsection
			 (a)(7); and
				(2)disseminate to health care profession schools the best practices identified by the school under
			 subsection (a)(7)(A) and evaluation results.
				3.DefinitionsIn this Act:
			(1)The term health care professional means a person employed by a health care provider who provides to patients information (including
			 information not related to medical treatment), scheduling, services, or
			 referrals.
			(2)The term HIPAA privacy and security law has the meaning given to such term in section 3009 of the Public Health Service Act (42 U.S.C.
			 300jj–19).
			(3)The term victim of a severe form of trafficking has the meaning given to such term in section 103 of the Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7102).
			(4)The term eligible school means an accredited school of medicine or nursing with experience in the study or treatment of
			 victims of a severe form of trafficking.
			(5)The term eligible site means a health center that is receiving assistance under section 330, 399Z–1, or 1001 of the
			 Public Health Service Act (42 U.S.C. 254b, 300).
			4.No additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act, and this Act and such amendments shall be carried out using
			 amounts otherwise available for such purpose.
		
